Title: To James Madison from William Willis, 25 August 1803
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona August 25st. 1803
					
					Mr. John Leonard has arrived here.  As it seem’d to be the wish of the Government that I should give up the Consulate to him I have done it and shall attend the Orders of the president.
					I have secret information that Mr. Leonard has power to arrest me and send me to America.  This I submit to.  It has been my fate to love and Serve my Country with Zeal, and to lay under the imputation of a most attrocious Violation of duty.  I am however ready to meet the result and am With Respectfull Esteem Yr Hble Ser
					
						Willm. Willis
					
					
						If after my tryal on my innocence being establish’d the president should think me from my Services an object of Confidence I should be happy in being reinstated in the Consulate of this place.  I am as before With Respect
						
							Willm. Willis
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
